SMITH, J.
The plaintiff is not entitled to the relief prayed for. To allow her to pay off her mortgage with the withdrawal claim of Klinke before it is payable is, in effect, to, give the Klinke claim priority over those whose applications for withdrawal had been filed before that of Klinke: because the mortgage could not be paid off except by cash and to allow it to be paid off by the Klinke claim is to treat the claim as cash, in other words,to pay the Klinke claim before the applications which were prior to it have been paid. What is expressly forbidden by the constitution cannot be done by indirection, for in either event the result is a preference in time of payment which the constitution seeks to •prevent.